            Case 3:19-cv-01552-JE    Document 29       Filed 04/21/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


NATHANIEL YANCEY,                                         No. 3:19-cv-01552-JE

                      Petitioner,                         ORDER

       v.

JOSIAS SALAZAR,

                      Respondent.

HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation on November 18,

2020, in which he recommends that this Court deny the Petition for Writ of Habeas Corpus and

dismiss this case with prejudice. F&R, ECF 26. The matter is now before the Court pursuant to

28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Petitioner filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pet’r. Obj., ECF 28. When any party objects to any portion of the Magistrate Judge’s Findings &




1 - ORDER
         Case 3:19-cv-01552-JE         Document 29       Filed 04/21/21     Page 2 of 2




Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderks’s Findings and Recommendation [26].

Therefore, the Petition for Writ of Habeas Corpus [1] is denied and this case is dismissed with

prejudice. The Court declines to issue a Certificate of Appealability because Petitioner has not

made a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C.

§ 2253(c)(2).

       IT IS SO ORDERED.



       DATED: _______________________.
                  April 21, 2021



                                                  ___________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
